Hvman, C. J.
Plaintiffs brought suit against defendant on three promissory notes made by him, payable to their order.
Judgment was rendered in favor of the plaintiffs for the amount of the notes, with interest and cost, and defendant has appealed.
On tho trial of the case in the lower Court, the defendant attempted to prove by parol the contents of a written agreement, which the Judge refused to admit, because it was not the best evidence, and defendant contends that there was error in the refusal of the Judge to receive such evidence.
Tho best evidence should be produced that is within the power of tho parties to procure, and it is not pretended that the defendant could not have procured the written agreement.
Tho plaintiffs have fully proved their claims.
Let the judgment be affirmed, and lot the defendant pay the cost of appeal.